Citation Nr: 0408194	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  96-51 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial separate evaluation in excess 
of 10 percent for hypertension.

2.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive heart disease.

3.  Entitlement to a compensable evaluation for scar, keloid, 
left hand.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a low back 
disability.

6.  Entitlement to service connection for a skin disorder to 
include as an undiagnosed condition related to the Persian 
Gulf War.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to June 1989, 
from January 1991 to May 1991, to include service in the 
Persian Gulf War theater, and from May 1992 to September 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 1999, the Board remanded the case for issuance of 
a statement of the case (SOC) as concerns issues 2 and 6, see 
Stegall v. West, 11 Vet. App. 268 (1998), and a dermatology 
examination as concerns issues 3 and 6, if the veteran 
perfected an appeal after issuance of the SOC.  The veteran 
perfected his appeal of the affected issues, and the RO 
completed the additional development and returned the case to 
the Board for further appellate review.

The veteran testified at a video teleconference (VTC) in 
September 2003 before the undersigned Veterans Law Judge, who 
is designated by the Chairman of The Board to conduct 
hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the testimony has been associated with the 
claims file.

In light of the fact that the veteran contested the initial 
evaluation of his disabilities, the Board has styled issues 1 
and 2 of the case as reflected.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Initially, the Board notes that the examiner at the March 
2003 examinations for the veteran's heart and hypertension 
disorders noted there was no claim file available for review.

I.  Entitlement to an initial separate evaluation in excess 
of 10 percent for hypertension.

The March 2003 VA medical examination report reflects that 
the examiner took three blood pressure readings of the 
veteran.  They were: 147/101, 174/109, and 168/104.  The 
examiner assessed that the veteran's blood pressure is poorly 
controlled with his current medication regime, and that the 
veteran is symptomatic with frequent headaches, blurred 
vision, and eye pain.  The Board notes, however, as also 
noted by the examiner, that a February 2003 treatment note 
shows the veteran's blood pressure as 133/78.  During the 
past several months, VA treatment note entries show the 
veteran's blood pressure to have been as follows: January 
2003, 152/92; December 2002, 153/84; November 2002, 172/75; 
October 2002, 136/86; July 2002, 135/62; March 2002, 135/62; 
October 2001, 152/84; March 2001, 139/79; January 2001, 
156/98; September 2000, 147/83; and, July 2000, 135/62.

It is noted, on the March examination that additional testing 
is indicated.  It is also noted that there is apparently some 
care at a private provider.  It is not clear those records 
have been obtained.  Further development in an attempt to 
ascertain the degree of control of the blood pressure would 
seem indicated.


II.  Entitlement to an initial evaluation in excess of 30 
percent for hypertensive heart disease.

The March 2003 examination report reflects that the veteran 
reported chest pains that occur two to three times a week, 
leg pain when walking, and dyspnea on exertion.  He also 
reported 15 episodes of syncope over the years, for which he 
has received medical workups.  Cardiovascular physical 
examination revealed regular rate and rhythm without murmurs, 
gallops, or rubs.  There were no cartoids bruits.

The examiner noted that a stress test and echocardiogram 
scheduled for April 2003 apparently were cancelled according 
to the veteran.  The examiner recommended these tests be 
performed, and that, in light of the veteran's report that 
his last cardiac examination was in 2001, the veteran also 
receive a cardiac examination.

Evaluations for hypertensive heart disease are based on 
symptomatology, stress test results, or echocardiogram 
results.  More than one episode of acute congestive heart 
failure in the past year; or, workload greater than 3 METs 
but not greater than 5 METs, which result in dyspnea, 
fatigue, angina, dizziness, or syncope; or, left ventricular 
dysfunction; or, and ejection fraction of 30 to 50 percent, 
allows an evaluation of 60 percent.  DC 7007; Otero-Castro v. 
Principi, 16 Vet. App. 375, 382 (2002).  The veteran's most 
recent stress test is April 1999, which revealed that he 
reached a workload of 13.4 METs.  A September 1988 VA 
catheterization procedure was interpreted as normal.  The 
procedure revealed a hyperdynamic left ventricle with apical 
cavity obliteration, and estimated ejection fraction of 71 
percent.  A January 1999 VA discharge summary reflects an 
echocardiogram revealed thickening of the septum and left 
ventricle, and an ejection fraction of 81 percent.

In light of the fact that the veteran disagreed with his 
initial evaluation of his heart disability, the Board must 
review his evaluation for the entire appeal period.  See 
Fenderson v. West, 12 Vet. App. 119.  Therefore, an 
appropriate cardiac examination is needed to determine the 
current state of the veteran's heart disorder.

III.  Entitlement to a compensable evaluation for scar, 
keloid, left hand.

The March 2003 examination report reflects that the veteran's 
scar examination was performed by the same provider who 
conducted the heart and hypertension examinations.  The 
examiner measured the scar at 2 centimeters and observed it 
to be status post-injection.  However, no further information 
was provided as to whether the injection was then recent or 
more distant in the past or the purpose of the injection.  
Further, the examiner noted that the "lesions" have been 
painful and are at risk of infection, without distinguishing 
whether she was referring to all of the veteran's skin 
lesions, to include the service-connected scar, left hand, or 
only to the lesions which are not service connected and the 
subject of a separate appeal.  The Board needs specific 
medical input in order to apply the current criteria for 
rating skin disorders.  In addition to the measured area of 
any scar or lesion, a medical assessment also should be 
provided as to whether a scar is painful on examination or 
limits the motion of the affected part, and whether it is on 
an exposed or unexposed area.  See e.g., 38 C.F.R. § 4.118, 
DCs 7801-7806 (2003).

IV.  Entitlement to service connection for a cervical spine 
disability.

The veteran submitted his initial application for service 
connection for his cervical spine disorder in May 1987, to 
include as secondary to his service-connected shoulder 
disability.  A June 1997 rating decision denied the claim.  
The veteran submitted a timely notice of disagreement (NOD) 
and substantive appeal in July 1997.  Notwithstanding the 
veteran's timely perfecting of an appeal, however, subsequent 
rating decisions which continued the denial reflected the 
issue as whether new and material evidence to reopen a 
previously denied claim was received.  Nonetheless, the 
veteran's perfected appeal was acted on as reflected in the 
Board's November 1999 decision, which found his claims for 
service connection for his cervical spine and low back 
disorders were not well grounded, which was the then 
prevailing standard of initial review.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

The veteran again applied for service connection for his 
cervical spine and low back disorders in March 2001.  A March 
2002 rating decision again denied the claims on the basis 
that new and material evidence sufficient to reopen a 
previously denied claim has not been received.  Although the 
issue was not framed as new and material evidence at the VTC, 
see Transcript (T), p. 3, that is the way the issue is styled 
in the SOC and supplemental SOCs (SSOC).

The Court of Appeals For Veterans Claims (formally named, the 
Court of Veterans Appeals) construed the now defunct finding 
of not well grounded standard as meaning that no claim for 
benefits ever came into existence.  Thus, under such 
circumstances, there is no claim in existence to reopen.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Glynn v. Brown, 
6 Vet. App. 523, 528 (1994).  Any subsequent application is 
to be treated as a new claim.  Further, adjudicating a claim 
under the new and material evidence criteria means the 
veteran has to meet a more rigorous standard to substantiate 
a claim than that for a new claim.  Id.  Therefore, in 
addition to the additional development set forth below, the 
veteran is entitled to have his claim adjudicated under the 
correct standard applicable to initial claims.

The veteran has a diagnosed disorder of degenerative disease 
of the cervical spine.  He testified at the VTC that the 
inception of his cervical spine disorder occurred during his 
service in the Persian Gulf War.  He related that, while his 
unit loaded supplies on a truck, he was inspecting the truck 
when the driver drove it forward with the door open.  The 
open door struck him on the back of his neck and knocked him 
to the ground.  He related that, in light of the high-ops 
tempo in preparation for the ground assault phase of 
Operation Desert Storm, he felt okay and did not seek medical 
treatment.  However, after he departed the theater and 
returned to Camp Pendleton, California, he experienced 
headaches on a daily basis.  Approximately two months after 
his release from active service for Desert Storm, he sought 
treatment from his private care provider.  T, pp. 6-8.

The veteran has submitted lay statements from two other 
persons who state that they served with him and witnessed him 
being struck by the truck door.  The Board notes, however, 
that the statements are not specific as to time or place.  
While they appear to describe an incident which occurred 
outside the U.S., it is not certain.  Further, neither the 
veteran nor his two fellow veterans relate whether they were 
under hostile fire at the time, or present somewhere in the 
Gulf War theater but not actually under hostile fire.  The 
veteran's testimony at the VTC indicates the ground war phase 
of Desert Storm had not yet begun.  In order for lay 
statements to suffice as evidence that an injury occurred, 
the surrounding circumstances must involve more than mere 
presence in a combat theater but personal involvement in 
combat or with hostile fire.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  Therefore, the Board 
will seek more specificity.

V.  Entitlement to service connection for a low back 
disability.

The veteran's low back disorder has been diagnosed as 
lumbosacral syndrome, lumbosacral dysfunction, and low back 
pain of mechanical origin.  The veteran relates that he 
injured his back during his initial tour of active service 
while in Officer Candidate School.  He described sliding down 
a ravine or embankment and landing on his buttocks during a 
night march.  He believed at the time that he hurt his back, 
but he was discouraged from seeking medical treatment for 
fear that it might have precluded him from completing his 
training and earning a commission.  T, pp. 9-10.

The Board's discussion on the correct standard for 
adjudicating this claim is set for the above in Part IV.  The 
veteran initially applied for service connection for a low 
back disorder in January 1994.  An April 1995 rating decision 
denied the claim, apparently on the merits, as opposed to a 
finding of not well grounded.  However, the veteran submitted 
a timely NOD and substantive appeal of the decision.  While 
the issues were on appeal, nonetheless, subsequent rating 
decisions acted on the basis of new and material evidence.  
As stated, however, the November 1999 Board decision also 
found this claim not well grounded.  Therefore, the RO also 
must readjudicate this claim under the correct standard for 
initial claims.

VI.  Entitlement to service connection for a skin disorder to 
include as an undiagnosed condition related to the Persian 
Gulf War.

The veteran applied for service connection of a skin disorder 
as an undiagnosed illness related to this service in the 
Persian Gulf War.  See 38 C.F.R. § 3.317 (2003).  A June 2000 
VA medical examination report reflects that the examiner 
assessed the veteran's skin disorder as nonspecific 
dermatitis and observed that it may or may not be related to 
the veteran's service in the Gulf War.  The examiner 
recommended a dermatology examination for a specific 
diagnosis of the skin disorder.

The March 2003 VA skin examination report reflects that the 
examiner noted that, the day prior, a dermatologist diagnosed 
the veteran's condition as prurigo viodulans.  There is no 
notation as to etiology.  Further, the Board notes no record 
in the case file which reflects this visit or diagnosis.

Accordingly, this case is REMANDED for the following:

1.  The RO should, with the assistance of 
the veteran as needed, attempt to 
identify and obtain medical records of 
treatment provided for the claimed 
disorders by private or other physicians.  
The appellant should provide information 
needed to include locations and 
approximate dates of treatment.  All 
attempts to obtain records should be 
documented in the claims folder.

2.  The RO shall arrange for an 
appropriate examination to determine the 
current severity of the veteran's heart 
disability and hypertension.  All 
indicated tests are to be performed.  The 
RO shall ensure that the case file is 
provided to all examiners for review as 
part of the examination.  Findings 
reported should be such that they can be 
used for rating purposes. 

3.  The RO shall obtain any treatment 
records related to the veteran's skin 
disorders generated since the last SSOC 
and not already of record and associate 
them with the claim file.

4.  After the above is complete, the RO 
shall arrange for a dermatology 
examination both to determine the current 
state and severity of the veteran's 
service-connected scar, keloid, left 
hand, and the etiology of the veteran's 
skin disorder other than the scar, left 
hand.  Specifically request the examiner 
to distinguish in specific detail between 
the scar, keloid, left hand, and the skin 
disorder as it impacts the rest of the 
veteran's body.  As concerns the scar, 
keloid, left hand, request the examiner 
to determine the size and nature of any 
scar or lesion, etc., i.e., whether it is 
deep, superficial, unstable, painful on 
examination, whether it limits motion of 
the affected part, or, whether any 
corticosteroids or other 
immunosuppressive drugs have been 
prescribed as treatment and, if so, the 
frequency and duration of such treatment.  
If possible the "injection" noted above 
should be identified and explained to the 
extent possible.

5.  As concerns the dermatology 
examination of the skin disorder other 
than the scar, keloid, left hand, request 
the examiner opine whether there is a 
specific diagnosis of the veteran's skin 
disorder.  If the examiner opines that 
there is a specific diagnosis of the 
veteran's skin disorder, request the 
examiner to opine on the etiology of the 
skin disorder.  Specifically, whether it 
is as likely as not (probability of at 
least 50 percent) that the veteran's skin 
disorder is related to the his service in 
the Gulf War, or the incident of tinea 
corponis, for which the service medical 
records reflect treatment in August 1985.  
The RO shall ensure that the claim file 
is provided to the dermatology 
examiner(s).

6.  As concerns the veteran's claim for 
service connection for his cervical spine 
disorder, the RO shall contact the 
individuals who submitted the January 
2003 and February 2003 statements in 
support of the veteran.  Request that 
they provide the exact specifics of where 
and when they witnessed the incident they 
report.  If they report the incident 
occurred in the Gulf War Theater, 
specifically inquire if the ground war 
phase had begun and, if so, were their 
unit actually receiving hostile fire at 
the time of the claimed accident.  If 
there is a claim of hostile fire at the 
time of the claimed accident, the RO 
shall inquire of the appropriate office 
for research of U.S. Marine Corps unit 
records to determine if the veteran's 
unit engaged in combat or received 
hostile fire at the time claimed.

7.  After the above is completed, the RO 
shall arrange for an appropriate 
examination to determine the nature and 
etiology of the veteran's cervical spine 
disability.  Request the examiner to 
opine on whether it is as least as likely 
as not (probability of at least 50 
percent) that the etiology of the 
veteran's cervical spine disability (if 
found) is consistent with his account of 
being struck on the back of the neck by 
an opened vehicle door.  If the examiner 
is unable to render an opinion on a basis 
other than speculation, request that 
he/she please state that for the record.  
Provide the claim file to all examiners.

8.  After all of the above is complete, 
the RO shall perform a de novo 
adjudication of the veteran's claims for 
service connection for his skin, cervical 
spine and low back disabilities.  As 
concerns the veteran's claims for 
increased ratings, the RO shall review 
all of the evidence obtained since the 
last SSOC in light of the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a SSOC and, if all is 
in order, return the case to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



